Exhibit 10.1
 
AMENDMENT NO. 2
 
AMENDMENT NO. 2, dated as of January 25, 2013 (this “Amendment”), by and among
IMMUCOR, INC., a Georgia corporation (the “Borrower”), IVD INTERMEDIATE HOLDINGS
B INC., a Delaware corporation (“Holdings”), the Subsidiary Guarantor, CITIGROUP
GLOBAL MARKETS INC., AND J.P. MORGAN SECURITIES LLC (collectively, the “Lead
Arrangers”), and CITIBANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) under the Credit Agreement, dated as of August 19, 2011
and as amended on August 21, 2012 (as further amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), among the Borrower,
Holdings, Citibank, N.A., as administrative agent and as collateral agent under
the Loan Documents, Swing Line Lender and L/C Issuer, and each lender from time
to time party thereto (collectively, the “Lenders” and individually, a
“Lender”).  Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.
 
WHEREAS, Section 2.14(a) of the Credit Agreement provides that prior to the
Maturity Date of the Term Loans, the Borrower may from time to time request a
Term Loan Increase in an aggregate amount not to exceed the greater of (x)
$150,000,000 and (y) the amount of Incremental Commitments such that the Senior
Secured First Lien Net Leverage Ratio shall be no greater than 4.00 to 1.00 as
of the end of the Test Period most recently ended after giving Pro Forma effect
to such Incremental Commitments, subject to the terms and conditions set forth
therein;
 
WHEREAS, each Lender or Additional Lender that executes and delivers a joinder
to this Amendment substantially in the form of Exhibit A hereto (an “Incremental
Joinder Agreement”) and each Person who is an Eligible Assignee thereof (the
“Incremental Term B-1 Lenders”) have agreed, subject to the terms and conditions
set forth herein and in the Credit Agreement, to provide a Term Loan Increase in
the amount set forth on its signature page of such Person’s Incremental Joinder
Agreement resulting in an aggregate Term Loan Increase of $50.0 million, with
the net proceeds thereof to be used to finance the Transaction (as defined
below), including (i) the acquisition (the “Acquisition”) of Gen-Probe Holdings,
Inc. and Gen-Probe GTI Diagnostics Holding Company (together, the “Acquired
Companies”), from Gen-Probe Incorporated through the Acquisition Agreement (as
defined below) delivered to the Lead Arrangers and (ii) payment of all fees and
expenses related to the Acquisition (the Acquisition and payments of fees and
expenses described in clause (ii), together, the “Transaction”);
 
WHEREAS, each Incremental Term B-1 Lender party to an Incremental Joinder
Agreement as of the date hereof has indicated its willingness to lend such
Incremental Term B-1 Loans on the terms and subject to the conditions herein;
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.                      Amendments Relating to Incremental Term B-1
Loans.
 
Effective as of the Amendment No. 2 Effective Date, the Credit Agreement is
hereby amended as follows:
 
(a)           The Preamble of the Credit Agreement is hereby amended and
restated by inserting the words “(as amended by Amendment No. 1 on August 21,
2012 and as further amended by Amendment No. 2 on January 25, 2013),” following
the words “August 19, 2011”.
 
(b)           The following defined terms shall be added to Section 1.01 of the
Credit Agreement in alphabetical order:
 
“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of January
25, 2013.
 
“Amendment No. 2 Effective Date” means the first date on which all conditions
precedent set forth in Section 3 of Amendment No. 2 are satisfied.”
 
“Incremental Term B-1 Commitment” means, with respect to each Incremental Term
B-1 Lender, the commitment of such Incremental Term B-1 Lender to make
Incremental Term B-1 Loans on the Amendment No. 2 Effective Date. The aggregate
principal amount of the Incremental Term B-1 Commitments of all Incremental Term
B-1 Lenders as of the Amendment No. 2 Effective Date is $50,000,000.
 
“Incremental Term B-1 Lender” means a Lender identified as an Incremental Term
B-1 Lender on its signature page to an Incremental Joinder Agreement in
connection with Amendment No.2.
 
“Incremental Term B-1 Loan” means a Term B-1 Loan made pursuant to an
Incremental Term B-1 Commitment on the Amendment No. 2 Effective Date.
 
(c)           The definition of “Interest Period” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following at the end thereof:
 
“Notwithstanding the foregoing, the first Interest Period for the Incremental
Term B-1 Loans shall match the Interest Period applicable to the existing Term
B-1 Loans on the Amendment No. 2 Effective Date and any continuation notice
(including any such pending continuation notice) as of the Amendment No. 2
Effective Date in respect of the existing Term B-1 Loans shall be applicable to
the Incremental Term B-1 Loans.”
 
(d)           The definition of “Term B Commitments” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the last sentence of such
definition in its entirety.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(e)           The definition of “Term B-1 Commitment” in Section 1.01 of the
Credit Agreement is hereby amended by adding the term “Incremental Term B-1
Commitment,” prior to the term “Exchange Term B-1 Commitment”.
 
(f)           The definition of “Term B-1 Loan” in Section 1.01 of the Credit
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:
 
“Term B-1 Loan” means any Exchange Term B-1 Loan, Incremental Term B-1 Loan or
Additional Term B-1 Loan.
 
(g)           Section 2.01(c) is hereby amended by adding the following at the
end thereof:
 
(v)           Subject to the terms and conditions set forth herein and set forth
in Amendment No. 2, each Incremental Term B-1 Lender severally agrees to make an
Incremental Term B-1 Loan denominated in Dollars to the Borrower on the
Amendment No. 2 Effective Date in the principal amount equal to its Incremental
Term B-1 Commitment on the Amendment No. 2 Effective Date.   Amounts borrowed
under this Section 2.01(c)(v) and repaid or prepaid may not be
reborrowed.  Incremental Term B-1 Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.
 
(vi)           The Incremental Term B-1 Loans shall have the same terms as the
Term B-1 Loans as set forth in the Credit Agreement and Loan Documents before
giving effect to Amendment No. 2, except as modified by Amendment No. 2; it
being understood that the Incremental Term B-1 Loans (and all principal,
interest and other amounts in respect thereof) will constitute “Obligations”
under the Credit Agreement and the other Loan Documents and shall have the same
rights and obligations (including right of payment and security) under the
Credit Agreement and Loan Documents as the Term B-1 Loans prior to the Amendment
No. 2 Effective Date.
 
(h)           Section 2.02(a) is hereby amended by adding the words “and the
notice in respect of the Incremental Term B-1 Loans may be conditioned on the
closing of the Acquisition (as defined in Amendment No. 2) (it being understood
that, with respect to Incremental Term B-1 Loans, no funding losses shall be due
to any Lender under Section 3.05(b) solely as a result of the failure to close
the Acquisition in any such conditioned notice)” after the words “may be
conditioned on the closing of the Merger”.
 
(i)           Section 2.06(b) is hereby amended by adding the following at the
end thereof:
 
The Incremental Term B-1 Commitment of each Incremental Term B-1 Lender shall be
automatically and permanently reduced to $0 upon the making of such Incremental
Term B-1 Loan pursuant to Section 2.01(c)(v).
 
 
-3-

--------------------------------------------------------------------------------

 
 
(j)           Section 2.07(a) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:
 
“(a) Term Loans.  The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (i) on the last Business Day of each
March, June, September and December commencing with last Business Day of
September 2012, an aggregate principal amount equal to the sum of 0.25% of (a)
the aggregate principal amount of all Term B-1 Loans outstanding on the
Amendment No. 1 Effective Date and (b) the aggregate principal amount of all
Incremental Term B-1 Loans outstanding on the Amendment No. 2 Effective Date
(which payments, in the case of both clauses (a) and (b), as applicable, shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05 (including, for the avoidance of
doubt, the application of prepayments which reduce the payments pursuant to
clause (a) made prior to the Amendment No. 2 Effective Date) and (ii) on the
Maturity Date for the Term B-1 Loans, the aggregate principal amount of all Term
B-1 Loans outstanding on such date.”
 
(k)           Section 7.10 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and replacing it with the following:
 
“Section 7.10.  Use of Proceeds.  Use the proceeds (a) of any Borrowing on the
Closing Date, whether directly or indirectly, in a manner inconsistent with the
uses set forth in the preliminary statements to this Agreement and after the
Closing Date use the proceeds of any Borrowing for any purpose other than
general corporate purposes and working capital needs, (b) with respect to Term
B-1 Loans (other than Incremental Term B-1 Loans), for any purpose other than to
refinance the Term B Loans and to pay fees and expenses in connection thereto
and (c) with respect to Incremental Term B-1 Loans, for any purpose other than
to finance the “Transaction” as defined in Amendment No. 2.”
 
(l)           All references to “Term B-1 Loan” in Sections 2.09(c), 4.01(c),
10.07(b)(iii)(A)(iii) and in the definition of “Equity Contribution” in Section
1.01 of the Credit Agreement shall be deemed do be references to “Term B Loan”.
 
Section 2.                      Representations and Warranties.
 
Each Loan Party represents and warrants to the Lenders as of the Amendment No. 2
Effective Date that:
 
(a)           Before and after giving effect to this Amendment and related
Credit Extension, the representations and warranties of the Borrower and each
other Loan Party contained in Article V of the Credit Agreement or any other
Loan Document shall be true and correct in all material respects on and as of
the Amendment No. 2 Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective date.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)           At the time of and after giving effect to this Amendment, no
Default shall exist, or would result from the Amendment and related Credit
Extension or from the application of the proceeds therefrom.
 
Section 3.                      Conditions to Effectiveness.
 
This Amendment shall become effective on the date on which each of the following
conditions is satisfied:
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles or electronic copies (followed promptly by
originals) unless otherwise specified:
 
(1)           counterparts of this Amendment executed by (A) each Loan Party and
(B) the Administrative Agent;
 
(2)           a Note executed by the Borrower in favor of each Lender requesting
a Note at least two (2) Business Days prior to the Amendment No. 2 Effective
Date, if any.
 
(b)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles or electronic copies (followed promptly by
originals) unless otherwise specified;
 
(1)           an opinion of (i) Ropes & Gray LLP, New York counsel to the Loan
Parties and (ii) Bryan Cave LLP, Georgia counsel to the Loan Parties, each dated
the Amendment No. 2 Effective Date and addressed to the Administrative Agent and
the Lenders, in a form reasonably satisfactory to the Administrative Agent;
 
(2)           (A) certificates of good standing (to the extent such concept
exists in such Loan Party’s state of organization) from the applicable secretary
of state of the state of organization of each Loan Party, and (B) a certificate
of a Responsible Officer of each Loan Party dated the Amendment No. 2 Effective
Date and certifying (I) to the effect that (w) attached thereto is a true and
complete copy of the certificate or articles of incorporation or organization
such Loan Party certified as of a recent date by the secretary of state of the
state of its organization, or in the alternative, certifying that such
certificate or articles of incorporation or organization have not been amended
since the Closing Date, and that such certificate or articles are in full force
and effect, (x) attached thereto is a true and complete copy of the by-laws or
operating agreements of each Loan Party as in effect on the Amendment No. 2
Effective Date, or in the alternative, certifying that such by-laws or operating
agreements have not been amended since the Closing Date and (y) attached thereto
is a true and complete copy of resolutions duly adopted by the board of
directors of each Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such Loan Party is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, and (II) as to the incumbency and specimen signature of each officer
executing any Loan Document on behalf of any Loan Party and signed by another
officer as to the incumbency and specimen signature of the Responsible Officer
executing the certificate pursuant to this clause (B); and
 
 
-5-

--------------------------------------------------------------------------------

 
 
(3)           a certificate signed by a Responsible Officer of the Borrower
certifying that (x) before and after giving effect to this Amendment and related
Credit Extension, the representations and warranties of the Borrower and each
other Loan Party contained in Article V of the Credit Agreement or any other
Loan Document shall be true and correct in all material respects on and as of
the Amendment No. 2 Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective date and (y) at the time of and after giving effect to this
Amendment, no Default shall exist, or would result from the Amendment and
related Credit Extension or from the application of the proceeds therefrom.
 
(c)           Receipt of an Incremental Joinder Agreement executed by one or
more Incremental Term B-1 Lenders such that the aggregate principal amount of
the Incremental Term B-1 Loan shall be $50,000,000, it being agreed that the
Incremental Term B-1 Loans will be funded with a premium of $250,000 premium
payable by the Incremental Term B-1 Lenders for the benefit of the Borrower.
 
(d)           The consummation of the Acquisition pursuant to the terms of the
Stock Purchase Agreement, dated as of January 3, 2012, among the Borrower and
Gen-Probe Incorporated and related schedules and other appendices (the
“Acquisition Agreement”), without waiver or amendment of the terms thereof in a
manner materially adverse to the interest of the Incremental Term B-1 Lenders,
without the consent of the Lead Arrangers (such consent not to be unreasonably
withheld or delayed), taking into consideration the terms of the Acquisition
Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(e)           All fees and expenses due to the Administrative Agent, the Lead
Arrangers and the Lenders (including, without limitation, pursuant to Section 5
hereof) required to be paid on the Amendment No. 2 Effective Date and invoiced
at least two (2) Business Days prior to the Amendment No. 2 Effective Date shall
have been paid.
 
(f)           To the extent reasonably requested by an Incremental Term B-1
Lender in writing not less than five (5) Business Days prior to the Amendment
No. 2 Effective Date, the Administrative Agent shall have received, prior to the
effectiveness of this Amendment, all documentation and other information with
respect to the Borrower required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.
 
(g)           The Administrative Agent shall have received a Request for Credit
Extension for the proposed Credit Extension in accordance with the provisions of
the Credit Agreement (immediately after giving effect to this Amendment).
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 2 Effective Date and such notice shall be conclusive and binding.
 
Section 4.                      Unused Commitment Fee. On the Amendment No. 2
Effective Date, if the Amendment No. 2 Effective Date occurs on or after March
4, 2013, the Borrower agrees to pay to each Incremental Term B-1 Lender that has
executed a Incremental Joinder Agreement, an unused commitment fee in cash (an
“Unused Commitment Fee”) on the daily unused amount of the Incremental Term B-1
Commitment of such Incremental Term B-1 Lender (calculated as if the Incremental
Term B-1 Commitment was in effect on January 3, 2013) during the period from
January 3, 2013 through and including the Amendment No. 2 Effective Date, in an
amount equal to the Applicable Unused Commitment Fee Rate multiplied by the
amount of the Incremental Term-B-1 Commitments of such Incremental Term B-1
Lender as of January 3, 2013.  “Applicable Unused Commitment Fee Rate” means (x)
in the event the Amendment No. 2 Effective Date occurs on or after March 4, 2013
but before May 3, 2013, in an amount equal to (a) 2.25% multiplied by (b) the
number of days elapsed from March 4, 2013 to the Amendment No. 2 Effective Date
divided by three-hundred and sixty, and (y) in the event the Amendment No. 2
Effective Date occurs on or after May 3, 2013, in an amount equal to the sum of
(i) (a) 2.25% multiplied by (b) the number of days elapsed from March 4, 2013 to
May 3, 2013 divided by three hundred sixty and (ii) (a) 4.50% multiplied by (b)
the number of days elapsed from May 3, 2013 to the Amendment No. 2 Effective
Date divided by three-hundred and sixty.
 
 
-7-

--------------------------------------------------------------------------------

 


Section 5.                      Expenses.
 
The Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by it in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Administrative Agent.
 
Section 6.                      Counterparts.
 
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Amendment.
 
Section 7.                      Governing Law and Waiver of Right to Trial by
Jury.
 
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.  The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.
 
Section 8.                      Headings.
 
The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.
 
Section 9.                      Reaffirmation.
 
Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations (including, without limitation, in respect of the Incremental Term
B-1 Loans) under the Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations (including, without limitation, in respect
of the Incremental Term B-1 Loans) pursuant to the Collateral Documents.
 
 
-8-

--------------------------------------------------------------------------------

 
 
Section 10.                   Effect of Amendment; References to the Credit
Agreement.
 
Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  All references to the Credit Agreement in
any document, instrument, agreement, or writing shall from and after the
Amendment No. 2 Effective Date be deemed to refer to the Credit Agreement as
amended hereby, and, as used in the Credit Agreement, the terms “Agreement,”
“herein,” “hereafter,” “hereunder,” “hereto” and words of similar import shall
mean, from and after the Amendment No. 2 Effective Date, the Credit Agreement as
amended hereby.

 
[Remainder of page left intentionally blank]
 
 
 
 
 
 
 
 
 
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 

 
IVD INTERMEDIATE HOLDINGS B INC.,
  as Holdings
           
By:
/s/ William A. Hawkins       Name: William A. Hawkins      
Title: President and CEO
         

 

 
IMMUCOR, INC.,
  as the Borrower
           
By:
/s/ William A Hawkins      
Name: William A Hawkins
     
Title: President and CEO
         

 

 
BIOARRAY SOLUTIONS LTD.,
  as a Subsidiary Guarantor
           
By:
/s/ William A. Hawkins      
Name: William A. Hawkins
     
Title: President and CEO
         

 
 
[SIGNATURE PAGE TO AMENDMENT NO. 2]
 
 

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A., as Administrative Agent,
           
By:
/s/ David Leland      
Name: David Leland
     
Title: Vice President
         

 

 
CITIGROUP GLOBAL MARKETS INC., as Lead Arranger,
           
By:
/s/ David Leland      
Name: David Leland
     
Title: Vice President
         

 

 
J.P. MORGAN SECURITIES LLC, as Lead Arranger,
           
By:
/s/ Uri Birkenfeld      
Name: Uri Birkenfeld
     
Title: Vice President
         

 
 
[SIGNATURE PAGE TO AMENDMENT NO. 2]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
JOINDER AGREEMENT
 
JOINDER AGREEMENT, dated as of January 25, 2013 (this “Agreement”), by and among
[INCREMENTAL TERM B-1 LENDER] (each, an “Incremental Term B-1 Lender” and,
collectively, the “Incremental Term B-1 Lenders”), Immucor, Inc. (the
“Borrower”), and CITIBANK, N.A. (the “Administrative Agent”).
 
RECITALS:
 
WHEREAS, reference is hereby made to the Credit Agreement, dated as of August
19, 2011 and as amended by Amendment No. 1 dated as of August 21,
2012  (“Amendment No. 1”) and Amendment No. 2 dated as of  January 25,
2013  (“Amendment No. 2”) (as further as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), among the Borrower, IVD
Intermediate Holdings B Inc., a Delaware corporation (“Holdings”), Citigroup
Global Markets Inc. and J.P. Morgan Securities LLC (collectively, the “Lead
Arrangers”), Citibank, N.A., as Administrative Agent, Collateral Agent, Swing
Line Lender and L/C Issuer, and each lender from time to time party thereto
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement, and for the avoidance of doubt, as the context requires,
references to the Credit Agreement shall give effect to Amendment No. 2, whether
or not the amendments therein are effective as of the date hereof);
 
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request a Term Loan Increase (the “Incremental Term B-1
Commitments”) with Incremental Term B-1 Lenders (which, for the avoidance of
doubt, may be existing Term Lenders); and
 
WHEREAS, subject to the terms and conditions of the Credit Agreement,
Incremental Term B-1 Lenders shall become Lenders pursuant to one or more
joinder agreements;
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
 
On the Amendment No. 2 Effective Date, each Incremental Term B-1 Lender hereby
agrees to provide the Incremental Term B-1 Commitment set forth on its signature
page hereto pursuant to and in accordance with Section 2.01(c) of the Credit
Agreement.  The Incremental Term B-1 Commitments provided pursuant to this
Agreement shall be subject to all of the terms in the Credit Agreement and to
the conditions set forth in the Credit Agreement, and shall be entitled to all
the benefits afforded by the Credit Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Collateral Documents.  For the
avoidance of doubt, each Incremental Term B-1 Lender hereby consents to
Amendment No. 2 to the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Each Incremental Term B-1 Lender hereby agrees to make an Incremental Term B-1
Loan to the Borrower in an amount equal to its Incremental Term B-1 Commitment
on the Amendment No. 2 Effective Date in accordance with Section 2.01(c) of the
Credit Agreement.  Each Incremental Term B-1 Lender, the Borrower and the
Administrative Agent acknowledge and agree that (i) the Incremental Term B-1
Commitments provided pursuant to this Agreement and Amendment No. 2 shall
constitute Term B-1 Commitments and Incremental Commitments for all purposes of
the Credit Agreement and the other applicable Loan Documents, (ii) the
Incremental Term B-1 Loans shall constitute Incremental Loans for all purposes
of the Credit Agreement and the other applicable Loan Documents and (iii) this
Agreement shall constitute an Incremental Joinder Agreement for all purposes of
the Credit Agreement and the other applicable Loan Documents.
 
Each Incremental Term B-1 Lender (i) confirms that it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01(a) and (b) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Lead Arrangers or any
other Incremental Term B-1 Lender or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
 
Upon (i) the execution of a counterpart of this Agreement by each Incremental
Term B-1 Lender, the Administrative Agent and the Borrower and (ii) the delivery
to the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Incremental Term B-1 Lenders shall become Lenders under the Credit Agreement and
shall have the respective Incremental Term B-1 Commitment set forth on its
signature page hereto, effective as of the Amendment No. 2 Effective Date.
 
For each Incremental Term B-1 Lender, delivered herewith to the Administrative
Agent or the Borrower, as applicable, are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Incremental Term B-1 Lender may be required to deliver to the
Administrative Agent or the Borrower, as applicable, pursuant to Section 3.01 of
the Credit Agreement.
 
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.
 
 
B-2

--------------------------------------------------------------------------------

 
 
As of the Amendment No. 2 Effective Date, this Agreement, the Credit Agreement
and the other Loan Documents constitute the entire agreement among the parties
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
or any of them with respect to the subject matter hereof.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
 
If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Agreement.
 
 
B-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of date first written
above.
 

  CITIBANK, N.A.          
 
By:
/s/ David Leland      
Name: David Leland
     
Title: Vice President
                   
Incremental Term B-1 Commitments:
         
$50,000,000
       

 

 
IMMUCOR, INC.
         
 
By:
/s/ William A. Hawkins      
Name: William A. Hawkins
     
Title: President and CEO
         

 
 
 
 
B-4

--------------------------------------------------------------------------------

 
 
Accepted:
 
CITIBANK, N.A.,
as Administrative Agent
 

            By:
/s/ David Leland
         
Name: David Leland
   
 
   
Title: Vice President
   
 
 


 
 
 
 
B-5